 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS HERNANDEZ,                                No. 1:18-cv-01271-JLT (HC)
12                       Petitioner,                   ORDER REQUIRING RESPONDENT TO
                                                       FILE A RESPONSE
13           v.
                                                       ORDER SETTING BRIEFING SCHEDULE
14
      DAVID BAUGHMAN, Warden,
15
                         Respondent.
16

17

18          On September 12, 2018, Petitioner filed a petition for writ of habeas corpus. After

19   conducting a preliminary review, the Court directed Respondent to file a response. On November

20   19, 2018, Respondent filed a motion to dismiss the petition as a mixed petition containing an

21   unexhausted claim. The District Court granted the motion on February 21, 2019 and directed

22   Petitioner to file a First Amended Petition deleting the unexhausted claim or request dismissal of

23   the petition without prejudice. On March 5, 2019, Petitioner filed a First Amended Petition

24   deleting the unexhausted claim.

25          Accordingly, pursuant to Rule 4 of the Rules Governing Section 2254 Cases and Rule 16

26   of the Federal Rules of Civil Procedure, the Court ORDERS:

27          1.      Respondent SHALL file a response to the Petition within 60 days of the date of

28          service of this order.
                                                       1
 1          2.      Petitioner may file a traverse within 30 days of the date Respondent’s answer is

 2          filed with the Court. If no traverse is filed, the petition and answer are deemed submitted

 3          at the expiration of the thirty days.

 4          All motions shall be submitted on the record and briefs filed without oral argument unless

 5   otherwise ordered by the Court. Local Rule 230(l). Extensions of time will only be granted upon

 6   a showing of good cause. All provisions of Local Rule 110 are applicable to this order.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 7, 2019                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
